Exhibit 10.2

SECOND AMENDED AND RESTATED REVOLVING CREDIT NOTE

$15,000,000 Cincinnati, Ohio
Dated as of May 31, 2005



FOR VALUE RECEIVED, BUILD-A-BEAR WORKSHOP, INC. (“BABWI”), successor by merger
to BUILD-A-BEAR WORKSHOP, LLC, SHIRTS ILLUSTRATED, LLC (“SHIRTS”), BUILD-A-BEAR
WORKSHOP FRANCHISE HOLDINGS, INC. (“BABWF”), BUILD-A-BEAR ENTERTAINMENT, LLC
(“BABE”), and BUILD-A-BEAR RETAIL MANAGEMENT, INC. (“BABRM”), jointly and
severally (individually and collectively, the "Borrower") promises to pay to the
order of U.S. BANK NATIONAL ASSOCIATION, formerly known as FIRSTAR BANK,
NATIONAL ASSOCIATION ("Lender"), in lawful money of the United States of America
in immediately available funds at its offices located at 425 Walnut Street,
Cincinnati, Ohio 45202, the principal sum of FIFTEEN MILLION DOLLARS ("Total
Facility") or such lesser amount as may be outstanding hereunder, together with
interest from the date of disbursement of funds hereunder at the interest rate
per annum set forth below.

Capitalized terms used in this Note and not otherwise defined herein will have
the same meanings given such terms in the Third Amended and Restated Loan
Agreement of even date herewith (the “Loan Agreement”) between Borrower and
Lender. This Note amends and restates the First Amended and Restated Revolving
Credit Note issued by Borrower to Lender dated as of February 13, 2002.

1.

Rate of Interest. Interest on each advance (each, a "Prime Rate Loan") hereunder
shall accrue at the prime rate announced by Lender from time to time, as and
when such rate changes, minus 0.50% per annum, subject to the applicability of
the Default Rate. Interest calculations under this Note will be computed on the
basis of 360 days per year for the actual number of days in each interest
period.

2.

Loan Documents. This Note is issued in connection with the Loan Agreement. All
references to the Loan Agreement will include all amendments thereto as made
from time to time. The terms, covenants, conditions, stipulations and agreements
contained in the Loan Agreement are hereby made a part hereof to the same extent
and effect as if they were fully set forth herein. This Note, any Guarantee, the
Loan Agreement, and all related loan and security documents are referred to
herein as the “Loan Documents”.

 

3.

Payments and Application of Payments.

 

3.1

Accrued interest will be due and payable monthly on the last day of each
calendar month, and at maturity.

 

3.2

The entire outstanding principal balance of all Prime Rate Loans, all accrued
and unpaid interest thereon, and all other amounts due under the Loan Documents
will be due and payable in full on September 30, 2007 (the "Maturity Date").

 

 


--------------------------------------------------------------------------------



 

 

 

3.3

Borrower may prepay all or any portion of this Note at any time without premium
or penalty. Payments received will be applied in such order as Lender may elect.

4.

Late Payments. If Borrower fails to make any payment of principal, interest or
other amount coming due pursuant to the provisions of this Note within 5
calendar days of the date due and payable, Borrower also shall pay to Lender a
late charge equal to five percent (5.00%) of the amount of such payment (but not
less than $50.00) (the “Late Charge”).

5.

Advances.

 

5.1

Borrower may borrow, repay, and reborrow under this Note subject to the terms,
conditions, and limits set forth herein and in the Loan Agreement, including
without limitation, the Maximum Amount restriction set forth therein. Lender is
authorized to record in its books and records the date and amount of each
advance and payment hereunder, and other information related thereto, which
books and records will constitute prima facie evidence of the accuracy of the
information so recorded; provided, however, that failure of Lender to record, or
any error in recording, any such information will not relieve Borrower of any of
its obligations under this Note or any of the other Loan Documents.
Notwithstanding the foregoing, Lender will not make any advance under this Note
which would cause the outstanding principal balance under this Note to exceed
the Maximum Amount.

 

5.2

Any request by Borrower for a Prime Rate Loan must be received by Lender not
later than 3:00 p.m. (Cincinnati time) on the proposed borrowing date (which
must be a Business Day). Each request for an advance under this Note will be
irrevocable by Borrower. Lender will have no liability in acting upon any
request that Lender believes in good faith to have been given on behalf of
Borrower and will have no duty to verify the authenticity of the signature(s)
appearing on any written request and no duty to verify the identity of any
person making any telephonic request Any disbursement of funds pursuant to a
telephonic or written request for an advance under this Note will be subject to
all of the terms and conditions of the Loan Agreement. Upon the making of any
request for an advance, Borrower will be deemed to have made all of the
representations and warranties set forth in the Loan Agreement on and as of the
date of such request except for those representations and warranties which were
made specific to the effective date of the Loan Agreement.

 

5.3

Lender hereby is authorized, at any time and from time to time, to make an
advance under this Note for the payment on behalf of Borrower of any principal,
interest or other sums due under this Note or any of the other Loan Documents,
and each such advance will constitute a Prime Rate Loan hereunder.
Notwithstanding the foregoing, Lender is not obligated to make any such advance.

 

 

- 2 -

 


--------------------------------------------------------------------------------



 

 

 

5.4

Each request for an advance under this Note will be subject to all of the terms
and conditions of this Note and the Loan Agreement. Without limiting the
generality of the foregoing, Lender will have no duty to make any advance
hereunder if insufficient funds remain available pursuant to the Total Facility
or any other maximum amount limitations set forth herein or in any of the Loan
Documents.

6.

Events of Default. Immediately and automatically upon the filing by or against
Borrower or any Guarantor of a petition in bankruptcy, for a reorganization,
arrangement or debt adjustment, or for a receiver, trustee, or similar
creditors' representative for its, his or her property or any part thereof, or
of any other proceeding under any federal or state insolvency or similar law
(and if such petition or proceeding is an involuntary petition or proceeding
filed against Borrower or such Guarantor without his, her or its acquiescence
therein or thereto at any time, the same is not promptly contested and, within
60 days of the filing of such involuntary petition or proceeding, dismissed or
discharged), or the making of any general assignment by Borrower or any
Guarantor for the benefit of creditors, or Borrower or any Guarantor dissolves
or is the subject of any dissolution, winding up or liquidation or, at the
option of Lender, immediately upon the occurrence of any other Event of Default,
in any case without demand or notice of any kind (which are hereby expressly
waived): (a) the outstanding principal balance hereunder together with all
accrued and unpaid interest thereon, and any additional amounts secured by the
Loan Documents, will be accelerated and become immediately due and payable, (b)
Borrower will pay to Lender all reasonable costs and expenses (including
reasonable Attorneys' Fees) incurred by Lender in connection with Lender's
efforts to collect the indebtedness evidenced hereby, (c) Lender may offset and
apply to all or any part of the indebtedness evidenced hereby all moneys,
credits and other property of any nature whatsoever of Borrower now or hereafter
in the possession of, in transit to or from, under the control or custody of or
on deposit with (whether held by Borrower individually or jointly with another
party), Lender or any affiliate of Lender, and (d) Lender may exercise from time
to time any of the rights and remedies available to Lender under the Loan
Documents or applicable law. Upon and after the occurrence of any Event of
Default or the maturity of this Note (by acceleration or otherwise), the
principal balance of this Note, together with any arrearage of interest, will
bear interest until paid in full, whether before or after judgment, at the
Default Rate and Lender will have no further obligation to make advances under
this Note or any of the Loan Documents. Borrower, all other makers, co-signers
and indorsers waive presentment, demand, protest, and notice of demand, protest,
non-payment and dishonor. Borrower also waives all defenses based on suretyship
or impairment of collateral.

7.

Miscellaneous.

 

7.1

Both the Late Charge and the Default Rate are imposed as liquidated damages for
the purpose of defraying Lender’s expenses incident to the handling of
delinquent payments, but are in addition to, and not in lieu of, Lender’s
exercise of any rights and remedies hereunder, under the other Loan Documents or
under applicable law, and any fees and expenses of any agents or reasonable fees
and expenses of any attorneys which Lender may employ. In addition, the Default
Rate reflects the increased credit risk to Lender of carrying a loan that is in
default. Borrower

 

- 3 -

 


--------------------------------------------------------------------------------



 

agrees that the Late Charge and Default Rate are reasonable forecasts of just
compensation for anticipated and actual harm incurred by Lender, and that the
actual harm incurred by Lender cannot be estimated with certainty and without
difficulty.

 

7.2

Nothing contained in this Note regarding late charges or the Default Rate will
be construed in any way to extend the due date of any payment or waive any
payment default, and each such right is in addition to, and not in lieu of, the
other and any other rights and remedies of Lender hereunder, under any of the
Loan Documents or under applicable law (including, without limitation, the right
to interest, reasonable Attorneys' Fees and other expenses).

 

7.3

Borrower will pay all fees and expenses of Lender incurred in connection with
the Loan Documents, including without limitation, reasonable Attorneys' Fees,
recording fees, and other out of pocket expenses. Such fees and expenses may be
charged to Borrower by Lender as an advance under this Note.

 

7.4

After the initial term of this Note, Lender in its sole discretion may extend or
renew the Total Facility and this Note by accepting from Borrower a new note
which will be deemed to be the "Revolving Credit Note" referred to in the Loan
Agreement. In no event will Lender be under any obligation to extend or renew
the Total Facility or this Note beyond the initial term thereof.

 

7.5

This Note will bind Borrower and the successors and assigns of Borrower, and the
benefits hereof will inure to the benefit of Lender and its successors and
assigns. All references herein to "Borrower" and "Lender" will be deemed to
apply to Borrower and Lender and their respective successors and assigns;
provided, however, that Borrower may not assign this Note in whole or in part
without the prior written consent of Lender, and Lender at any time may assign
this Note in whole or in part (but no assignment by the Lender of less than all
of this Note will operate to relieve Borrower from any duty to Lender with
respect to the unassigned portion of this Note).

 

7.6

If any provision of this Note is prohibited by or invalid under applicable law,
such provision will be ineffective only to the extent of such prohibition or
invalidity without invalidating the remainder of such provision and without
invalidating any other provision in this Note; provided, however, that if the
provision that is the subject of such prohibition or invalidity pertains to
repayment of this Note, then, at the option of Lender, all of the obligations
hereunder will become immediately due and payable.

 

7.7

If from any circumstances whatsoever the fulfillment of any provision of this
Note involves transcending the limit of validity prescribed by any applicable
usury statute or any other applicable law, with regard to obligations of like
character and amount, then the obligation to be fulfilled will be reduced to the
limit of such validity as provided in such statute or law, so that in no event
will any exaction of interest be possible under this Note in excess of the limit
of such

 

- 4 -

 


--------------------------------------------------------------------------------



 

validity. In no event will Borrower be bound to pay interest of more than the
legal limit and the right to demand any such excess is hereby expressly waived
by Lender.

 

7.8

No delay or failure on the part of Lender to exercise any right, remedy or power
hereunder, under any of the other Loan Documents or under applicable law will
impair or waive any such right, remedy or power (or any other right, remedy or
power), be considered a waiver of or an acquiescence in any breach, Default or
Event of Default or affect any other or subsequent breach, Default or Event of
Default of the same or a different nature. No waiver of any breach, Default or
Event of Default, nor any modification, waiver, discharge or termination of any
provision of this Note, nor consent to any departure by Borrower therefrom, will
be established by conduct, custom or course of dealing; and no modification,
waiver, discharge, termination or consent will in any event be effective unless
the same is in writing, signed by Lender and specifically refers to this Note,
and then such modification, waiver, discharge or termination or consent will be
effective only in the specific instance and for the specific purpose for which
given. No notice to or demand on Borrower in any case will entitle Borrower to
any other or further notice or demand in the same or any similar or other
circumstance.

 

7.9

No single or partial exercise of any right or remedy by Lender will preclude any
other or further exercise thereof or the exercise of any other right or remedy.
All remedies hereunder, under any of the other Loan Documents or now or
hereafter existing at law or in equity are cumulative and none of them will be
exclusive of the others or of any other right or remedy. All such rights and
remedies may be exercised separately, successively, concurrently, independently
or cumulatively from time to time and as often and in such order as Lender may
deem appropriate.

 

7.10

If any demand is made at any time upon Lender for the repayment or recovery of
any amount or amounts received by it in payment or on account of any of the
Obligations and if Lender repays all or any part of such amount or amounts by
reason of any judgment, decree or order of any court or administrative body or
by reason of any settlement or compromise of any such demand, Borrower will be
and remain liable hereunder for the amount or amounts so repaid or recovered to
the same extent as if such amount or amounts had never been received originally
by Lender. The provisions of this section will be and remain effective
notwithstanding any contrary action which may have been taken by Borrower in
reliance upon such payment, and any such contrary action so taken will be
without prejudice to Lender's rights under this Note and will be deemed to have
been conditioned upon such payment having become final and irrevocable.

 

7.11

Time is of the essence in the performance of this Note.

 

7.12

This Note has been delivered and accepted at and will be deemed to have been
made at Cincinnati, Ohio and will be interpreted and the rights and liabilities
of Borrower and Lender determined in accordance with the laws of the State of
Ohio, without regard to conflict of laws principles.

 

 

- 5 -

 


--------------------------------------------------------------------------------



 

 

 

7.13

Borrower hereby irrevocably agrees and submits to the exclusive jurisdiction of
any state or federal court located within Hamilton County, Ohio, or, at the
option of Lender in its sole discretion, of any state or federal court(s)
located within any other county, state or jurisdiction in which Lender at any
time or from time to time reasonably chooses to bring an action or otherwise
exercise a right or remedy, and Borrower waives any objection based on forum non
conveniens and any objection to venue of any such action or proceeding.

 

7.14

Borrower and Lender each waive any right to trial by jury in any action or
proceeding relating to this Note, the Loan Documents, the collateral described
therein, or any actual or proposed transaction or other matter contemplated in
or relating to any of the foregoing.    

                                          
                                                                     

 

BUILD-A-BEAR WORKSHOP, INC.,

BUILD-A-BEAR WORKSHOP FRANCHISE HOLDINGS, INC.,

BUILD-A-BEAR RETAIL MANAGEMENT, INC.

Borrowers

 

By:          /s/ Maxine Clark                      

Maxine Clark

Chief Executive Officer

 

BUILD-A-BEAR ENTERTAINMENT, LLC,

SHIRTS ILLUSTRATED, LLC

Borrowers

By: Build-A-Bear Retail Management, Inc.,

Sole Member

 

By:          /s/ Maxine Clark                      

Maxine Clark

Chief Executive Officer

 

 

 

 

- 6 -

 

 

 